In the

United States Court of Appeals
               For the Seventh Circuit

No. 08-3678

R OBERT G ILBERT,
                                                  Plaintiff-Appellant,
                                  v.

ILLINOIS S TATE B OARD OF E DUCATION, et al.,
                                               Defendants-Appellees.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
              No. 05 C 4699—Robert M. Dow, Jr., Judge.



   A RGUED S EPTEMBER 11, 2009—D ECIDED JANUARY 11, 2010




  Before E ASTERBROOK, Chief Judge, and P OSNER and W OOD ,
Circuit Judges.
  W OOD , Circuit Judge. From 1978 until July 1995, Robert
Gilbert worked as a social studies teacher at Palatine
High School, which was run by the Board of Education of
Township High School District 211 (the “District”). While
Gilbert was widely regarded for his skills in the
classroom, he continually sparred with colleagues and
school officials. Tired of the conflicts, the District dis-
charged Gilbert on July 12, 1995, citing his insubordination,
2                                                 No. 08-3678

his acrimonious relationship with his colleagues, and his
failure to complete a remediation plan.
  Gilbert was convinced that the District lacked adequate
cause to end his employment, and he fought to save his
tenured position at a state administrative hearing. In the
end, however, he was unsuccessful, first before the state
administrative agency, then in state court, and finally
in the district court. In dismissing or rejecting each com-
plaint, the district court (acting first through Judge
Guzmán and later through Judge Dow) relied on the
Rooker-Feldman doctrine, absolute immunity, and a lack
of standing. See Rooker v. Fidelity Trust Co., 263 U.S. 413,
415-16 (1923); District of Columbia Ct. of App. v. Feldman,
460 U.S. 462, 486 (1983). Gilbert appeals to this court and
contests the issue of standing and the applicability
of Rooker-Feldman. We affirm.


                               I
  After the District discharged Gilbert on July 12, 1995,
Gilbert invoked his right as a tenured teacher to an admin-
istrative hearing convened by the Illinois State Board of
Education (“ISBE”). Pursuant to the Illinois School Code,
Gilbert was entitled to present witnesses and any other
relevant evidence on his behalf. 105 ILCS 5/24-12 (2006). At
the hearing, the school district proceeded first and pre-
sented its evidence over the course of 40 days. After the
District rested its case, Gilbert filed a motion for “judgment
in his favor.” He understood this to be analogous to a
motion in federal court for judgment as a matter of law.
See F ED . R. C IV. P RO . 50(a). On April 2, 2001, the hearing
No. 08-3678                                                3

officer granted Gilbert’s motion on two alternative grounds
and ordered his reinstatement.
  The District filed a complaint seeking administrative
review of the hearing officer’s order in the Circuit Court of
Cook County. On April 17, 2002, the circuit court rejected
one of the bases for reinstatement, but it affirmed the
decision on the alternate ground offered by the hearing
officer. Proceeding up the chain of review, the District
appealed to the Illinois Appellate Court. That court
reversed and remanded “with directions to reinstate the
District’s termination of Gilbert from his employment.”
Concerned that these remand instructions left no room for
reconvening his administrative hearing, Gilbert petitioned
the appellate court for rehearing and clarification of the
order. He argued that further proceedings were necessary
before a final judgment was possible, and that an immedi-
ate order confirming the end of his employment would
violate his due process rights under the United States
Constitution. The appellate court denied Gilbert’s petition.
  Gilbert then filed a petition for leave to appeal with
the Illinois Supreme Court, invoking Illinois Supreme
Court Rule 315, which spells out the way to request
discretionary review from that court. This petition was
denied on March 24, 2004. Curiously, Gilbert did not try
to use Illinois Supreme Court Rule 317, which permits
appeals as a matter of right when a constitutional claim
arises for the first time as a result of an appellate court
decision. Nor did Gilbert ever file a petition for a writ of
certiorari with the United States Supreme Court.
  Instead, the case returned to the circuit court. On Sep-
tember 7, 2004, that court issued an order reinstating
4                                                  No. 08-3678

the District’s discharge of Gilbert. Believing that the Illinois
Appellate Court’s order foreclosed any further administra-
tive proceedings, the judge denied Gilbert’s request to
remand to the hearing officer. The court suggested, how-
ever, that the ISBE might reconvene the hearing if it
concluded that it possessed the authority to do so. Gilbert
followed up on the suggestion, but the ISBE rebuffed him,
stating that it no longer retained jurisdiction over the
case. Gilbert did not file an appeal from the circuit court’s
order on remand, and so the Illinois Appellate Court
was never asked whether the circuit court had properly
construed the scope of the remand.
   Gilbert turned instead to the federal courts and initiated
the present case. After voluntarily dismissing his initial
complaint, he filed a two-count amended complaint on
May 23, 2005. The complaint named as defendants the
ISBE, the individual members of the ISBE, the legal
advisor to the ISBE, the District, the State of Illinois, the
Illinois Circuit Court judge, and the two surviving Illinois
Appellate Court judges. Count I asserted a due process
claim and sought an injunction to reconvene the adminis-
trative hearing. Count II requested similar injunctive relief
plus a declaration that the Illinois School Code and
the Illinois administrative review laws in Gilbert’s case
violated his due process rights. On March 30, 2007, the
district court granted defendants’ motion to dismiss except
with regard to Gilbert’s claim for declaratory relief
against the District. In addition to resolving some issues
relating to the amenability of various defendants to suit,
the court held that the Rooker-Feldman doctrine barred
it from exercising jurisdiction over Gilbert’s claim for
injunctive relief.
No. 08-3678                                                5

  A month later, Gilbert sought leave to file a four-count
second amended complaint. This time Gilbert added the
individual defendants in their official capacity and inserted
a claim for damages. Concluding that the Rooker-Feldman
doctrine barred Gilbert’s claims no matter what form of
relief he sought, the court denied Gilbert’s motion on
October 30, 2007. Nonetheless, it gave Gilbert one last
chance by granting him leave to file a one-count third
amended complaint to seek a declaratory judgment.
   Gilbert took another bite at the apple and filed his third
amended complaint requesting declaratory relief, damages,
attorneys’ fees, and any other form of relief the court found
appropriate. (This was the point at which the case was
moved from Judge Guzmán to Judge Dow.) Defendants
filed a supplemental motion to dismiss, which the court
granted on September 24, 2008. It concluded that Gilbert
did not have standing to seek declaratory relief and
rejected Gilbert’s argument that the “law of the case”
doctrine prevented it from deciding this jurisdictional
question.


                             II
  On appeal, Gilbert challenges the dismissal of his
complaints. Gilbert also attacks Judge Guzmán’s denial
of his motion for leave to file a second amended complaint.
We review the former de novo, and the latter only for
an abuse of discretion. Tamayo v. Blagojevich, 526 F.3d 1074,
1081 (7th Cir. 2008); St. John’s United Church of Christ v.
City of Chicago, 502 F.3d 616, 625 (7th Cir. 2007).
6                                               No. 08-3678

                             A
   For the most part, this case turns on the Rooker-Feldman
doctrine. See Rooker, 263 U.S. at 415-16; Feldman, 460 U.S.
at 486. These two decisions establish the proposi-
tion that the lower federal courts lack jurisdiction to
review the decisions of state courts in civil cases. See
Exxon Mobil Corp. v. Saudi Indus. Corp., 544 U.S. 280, 283-84
(2005); Johnson v. Orr, 551 F.3d 564, 568 (7th Cir. 2008).
Congress has granted the power to engage in appellate
review of state court judgments only to the Supreme Court.
See 28 U.S.C. § 1257; Hemmer v. Indiana State Bd. of
Animal Health, 532 F.3d 610, 613 (7th Cir. 2008). The Rooker-
Feldman principle prevents a state-court loser from bring-
ing suit in federal court in order effectively to set aside
the state-court judgment. See Exxon Mobil, 544 U.S. at 284.
This jurisdictional bar applies even though “the state
court judgment might be erroneous or even unconstitu-
tional.” Kamilewicz v. Bank of Boston Corp., 92 F.3d 506, 510
(7th Cir. 1996). There are limits, however, to the reach of
the doctrine. Though a lower federal court may not sit
in review over a state court judgment, a federal court is
free to entertain claims that are independent of any
state court proceedings. See Long v. Shorebank Dev. Corp.,
182 F.3d 548, 555 (7th Cir. 1999) (noting that Rooker-Feldman
does not bar “a federal claim alleging a prior injury that
a state court failed to remedy”). Moreover, because
the Rooker-Feldman doctrine is concerned only with state
court determinations, it presents no jurisdictional obstacle
to judicial review of executive action, including decisions
made by state administrative agencies. See Verizon Mary-
No. 08-3678                                                7

land, Inc. v. Public Service Com’n of Maryland, 535 U.S. 635,
644 n.3 (2002).
  Relying on Rooker-Feldman, the district court dismissed
the due process claim in Gilbert’s amended complaint
for lack of subject-matter jurisdiction. Recall that Gilbert
had alleged that this wide group of defendants had
deprived him of his due process rights by failing to recon-
vene his hearing so that he could present his side of
the case. The injury Gilbert claimed to have suffered,
the court explained, flowed directly from the Illinois
Appellate Court’s decision. That court had ruled that the
order ending Gilbert’s employment was to be reinstated
without any further administrative proceedings. With that
in mind, the district court reasoned that granting Gilbert
relief on his due process claim would require the
federal court as a practical matter to reverse the Illinois
Appellate Court’s judgment. That is precisely what is
forbidden by Rooker-Feldman. This rationale also lay
behind the court’s decision to deny Gilbert leave to file
a second amended complaint raising essentially the
same claims.
  Betraying a fundamental misunderstanding about the
structure of the parallel judicial systems in the United
States, Gilbert argues that his case is independent of the
state court actions and thus not barred by Rooker-Feldman,
because the due process rights on which he relies are
a creature of federal law and (he thinks) must be adjudi-
cated in federal court. But that is not how the system
works. Unless Congress has chosen to confer exclusive
jurisdiction on the federal courts for a particular set of
8                                                No. 08-3678

cases—and it has not done that here—either the federal or
the state courts are competent to adjudicate questions
of federal law, including questions of constitutional law.
State courts possess not only the authority but also the
duty to enforce federal law. U.S. Const. art. VI, cl. 2. The
Supreme Court has held that state-court judgments in
§ 1983 cases are subject, by virtue of the full faith and
credit statute, 28 U.S.C. § 1738, to the ordinary rules of
claim and issue preclusion in later federal-court cases.
See Allen v. McCurry, 449 U.S. 90 (1980). Such a holding
would be impossible if Gilbert’s position were correct.
    The remainder of Gilbert’s arguments turn on the
proper interpretation of the Illinois Appellate Court’s
decision and the way that the circuit court implemented it
on remand. As Gilbert reads the appellate decision, that
court did not mean to preclude further proceedings on
remand, and both the state-court judge and the federal
district court erred by assuming that it did. Properly
read, Gilbert asserts (relying on Coalfield Coal Co. v. Peck,
105 Ill. 529 (1883)), it is apparent that the Illinois
Appellate Court meant only to return matters to the
status quo ante, before his hearing ever began.
  The problem is that neither the district court nor this
court is the proper tribunal to entertain that argument. A
state court—the Circuit Court of Cook County—has
already interpreted the appellate court’s ruling, and
that court concluded that the appellate court meant to
rule on the merits of the District’s decision to fire Gilbert.
The circuit court had before it Gilbert’s argument that
the proceedings should be reopened, and it rejected
No. 08-3678                                                9

that position, finding that it would conflict with the
mandate the court had been given from the appellate court.
   Though the circuit court left open the possibility for
Gilbert to address his request to the ISBE, the judge made
it clear that judicial review of the original order was at
an end. This may have been an erroneous interpretation
of the Illinois Appellate Court’s remand instructions. But
Gilbert’s remedy was to seek further clarification from the
appellate court itself, not to go down the street to
the federal court. Courts review judgments, not opinions,
and there is no way that a federal court in the present
case could accept Gilbert’s due process claim and issue an
injunction to reconvene his hearing without effectively
reversing the appellate court’s decision that further
proceedings were not legally required. See Orr, 551 F.3d at
568. Therefore, even though Gilbert’s injury stems ulti-
mately from the District’s decision, his immediate
problem is the circuit court’s order implementing the
appellate court’s mandate that the ISBE was “to reinstate
the District’s termination of Gilbert from his employment.”
  Gilbert finds this result harsh, because his evidence was
not presented at the agency hearing, and the state
courts (he asserts) did not squarely address his argument
that this amounted to a denial of due process. There is
an exception to the Rooker-Feldman doctrine that allows
plaintiffs to litigate in the federal system if they were
not afforded a “reasonable opportunity” to raise their
claims in state court. See Kelly v. Med-1 Solutions, 548 F.3d
600, 605-06 (7th Cir. 2008); Lynk v. LaPorte Superior
Court No. 2, 789 F.2d 554, 564–65 (7th Cir.1986). This
10                                                No. 08-3678

exception, however, cannot help him. He presented his due
process claim, albeit unsuccessfully, in his petition to
the Illinois Appellate Court for rehearing and clarification
of its order and in his petition for leave to appeal with
the Illinois Supreme Court. Although both of these peti-
tions were cursorily denied, Gilbert passed up his opportu-
nity to appeal as a matter of right to the Illinois Supreme
Court. See Ill. Sup. Ct. R. 317 (providing for appeals as a
matter of right if a constitutional claim arises for the first
time as a result of an appellate court decision). This is
enough to demonstrate that Gilbert did have a
“reasonable opportunity” to pursue his due process claim
in Illinois state court. Cf. Kelly, 548 F.3d at 606-07; Beth-El
All Nations Church v. City of Chicago, 486 F.3d 286, 292-94
(7th Cir. 2007).


                              B
   All that remains is for us to address Gilbert’s argument
that the district court erred when it dismissed his
third amended complaint for declaratory relief. In order
to understand this issue, a little background is in order.
In his March 30, 2006, order dismissing most of Gilbert’s
amended complaint, Judge Guzmán chose not to dismiss
Gilbert’s claim for declaratory relief. Later, on October 20,
2007, Judge Guzmán denied Gilbert leave to file a second
amended complaint but granted him a chance to file a
third amended complaint limited solely to a claim for
a declaratory judgment. Gilbert took advantage of this
opportunity and filed a complaint alleging that certain
provisions of the Illinois School Code and the Illinois
Administrative Code are void for vagueness. After Gilbert
No. 08-3678                                               11

filed that iteration of the complaint, the case was trans-
ferred to Judge Dow. Defendants soon thereafter filed a
motion to dismiss in which they argued that Gilbert
lacked standing to seek declaratory relief. Judge Dow
granted that motion and dismissed the case.
  Gilbert contends that Judge Dow’s ruling violated the
law-of-the-case doctrine. Looking at matters from the
perspective of the district court, law-of-the-case principles
are applicable when a case is transferred to a new judge
midway through litigation; in general, the successor judge
is discouraged from reconsidering the decisions of the
transferor judge. See Brengettcy v. Horton, 423 F.3d 674, 680
(7th Cir. 2005). The successor judge should depart from the
transferor judge’s decision only “if he has a conviction at
once strong and reasonable that the earlier ruling was
wrong, and if rescinding it would not cause undue harm
to the party that had benefitted from it.” HK Systems, Inc.
v. Eaton Corp., 553 F.3d 1086, 1089 (7th Cir. 2009)
(quoting Avitia v. Metropolitan Club of Chicago, Inc., 49
F.3d 1219, 1227 (7th Cir. 1995)). Since Judge Guzmán
specifically permitted Gilbert to file a complaint seeking
declaratory relief, Gilbert contends that Judge Guzmán
must have concluded that whatever Gilbert came up
with in the new complaint was necessarily justiciable.
Thus, Gilbert concludes, Judge Dow erred when he did
not defer to Judge Guzmán’s apparent decision.
  But Gilbert’s argument loses sight of the critical shift
in perspective that occurs when it is the appellate court
reviewing what happened before the district court. As
we noted in Williams v. C.I.R., 1 F.3d 502 (7th Cir. 1993),
12                                                No. 08-3678

“[a]t that point, if rulings by the district court on issues of
law are challenged the question is not whether the second
judge should have deferred to the ruling of the first judge,
but whether that ruling was correct.” Id. at 503. The issues
before us are exclusively questions of law, and thus,
exercising de novo review, we must decide only whether
the ultimate result reached in the district court was the
right one. Since Gilbert has not challenged the correctness
of Judge Dow’s ruling, there is nothing more we need say
on the matter.
  For the sake of completeness, however, we note that
there is a second reason why Gilbert’s law-of-the-case
argument is doomed. Judge Dow correctly pointed out that
successor [district] judges are “significantly less con-
strained by the law of the case doctrine with respect to
jurisdictional questions.” O’Sullivan v. City of Chicago, 396
F.3d 843, 849-50 (7th Cir. 2005) (quoting Shakman v.
Dunne, 829 F.2d 1387, 1399 (7th Cir. 1987)). In addition to
that point (w hich flows from the fact that
jurisdictional questions must always be addressed), it is
also true that the law-of-the-case doctrine does not come
into play when the transferor judge never decided
the precise issue that is before the successor judge. See
FMS, Inc. v. Volvo Const. Equipment North America, Inc., 557
F.3d 758, 762-63 (7th Cir. 2009). Here, Judge Guzmán
neither approved Gilbert’s new complaint in advance
nor focused on justiciability. Nothing in the law-of-the-case
doctrine therefore barred Judge Dow from addressing
this fundamental objection to Gilbert’s complaint. Cf.
Jezierski v. Mukasey, 543 F.3d 886, 888 (7th Cir. 2008)
(noting that a court’s decision that addresses the merits
No. 08-3678                                           13

of a case without discussing jurisdiction does not bind
future courts’ jurisdictional analysis). Judge Dow con-
cluded that Gilbert’s complaint failed to state an injury
that was redressable, since subsequent events had cured
whatever ambiguity there may have been in the state’s
procedures. He noted as well that a federal court cannot
issue a declaratory judgment “because someone may be
affected by the provisions, if that someone is not the
current Plaintiff.”
                          ***
 We A FFIRM the judgment of the district court.




                         1-11-10